PER CURIAM.
This is an appeal from a final judgment awarding the appellee, Maria G. McCrary, a judgment in the amount of $84,696.54 against the appellant, Michael McCrary, on her third party claim for indemnification. The court received conflicting evidence from each of the parties as to the circumstances giving rise to Mrs. McCrary’s claim for indemnification, and we believe there is sufficient evidence in the record to sustain the trial court’s judgment in Mrs. McCrary’s favor. However, we do conclude that the trial court erred as to the amount of the award. Mrs. McCrary sought to be indemnified in the amount of $63,395.00 in her pleadings and the proof at trial did not support an award for the higher amount.
Accordingly, the judgment against Michael McCrary is affirmed but the cause is remanded with instructions that judgment be reduced to $63,395.00.
ANSTEAD and HURLEY, JJ., concur.
MOORE, J., dissents with opinion.